Citation Nr: 0117456	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of the first metatarsal of 
the right foot.

2.  Entitlement to service connection for bilateral claw foot 
deformity with hammertoes, on a direct basis or as secondary 
to service-connected residuals of a fracture of the first 
metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August 1999 and February 2000 rating decisions of 
the Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO).


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

By VA letter dated March 23, 2001, the Chicago VARO 
specifically informed the veteran of VA's duties under the 
VCAA.  Specifically, the letter explained to the veteran what 
information or evidence was needed to grant his claims, as 
well as VA's duty to assist him in obtaining such evidence.  
An April 2001 VA Form 119, Report of Contact, indicates that 
the veteran stated that VA has all of the medical records 
pertaining to his claims and requested that his appeal be 
forwarded to the Board.  However, in view of the facts 
presented, additional evidentiary development of the record 
is required.    

The veteran contends that his bilateral claw foot deformity 
with hammertoes is proximately due to his service-connected 
fracture of the first metatarsal of the right foot.  In the 
alternative, he contends that the disability has its onset in 
service when he was issued and required to wear ill-fitting 
boots.  The veteran submitted November 1999 and April 2000 
statements from C. C. Moore, D.P.M. indicating that there is 
x-ray evidence of hallux limitus of the first metatarsal 
phalangeal joint of his right foot.  Since the veteran has no 
problem on his left foot and there is no history of trauma to 
this area, Dr. Moore opined that there is a causative 
relationship between the veteran's in-service fracture and 
his hallux limitus.  In addition, Dr. Moore opined that, 
based on the veteran's history of wearing ill-fitting boots 
in service, there is a reasonable degree of certainty that 
his hammertoes were caused and/or aggravated in service.  
Although these statement are helpful, actual treatment 
records from Dr. Moore should also be obtained.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  

Additionally, the veteran was afforded a VA examination in 
December 1999.  Based on a review of the claims folder and 
examination of the veteran, the examiner concluded that the 
arthritic changes in the veteran's first metatarsophalangeal 
joint were not the result of the old fracture but due to 
advancing age and that the hammertoe deformity of the feet 
bilaterally did not appear to be related to the old fracture 
of the first metatarsal bone.

Although the December 1999 VA examiner determined that the 
veteran's bilateral clawfoot deformity with hammertoes was 
not due to service-connected fracture of the 1st metatarsal 
of the right foot, no opinion was provided as to whether or 
not there was a causative relationship between the hammertoes 
and the issuance of ill-fitting boots in service.  
Accordingly, re-examination of the veteran is required.

As adjudication of the claim for service connection for 
bilateral claw foot deformity with hammertoes as secondary to 
service-connected for residuals of a fracture of the first 
metatarsal of the right foot may affect the veteran's claim 
for an increased disability rating for residuals of a 
fracture of the first metatarsal of the right foot, it is 
appropriate to remand the veteran's increased rating claim.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following:

1.  Make arrangements to obtain the 
veteran's complete treatment records from 
Christopher C. Moore, D.P.M.  Actual 
treatment records, as opposed to 
summaries, are pertinent.

2.  If development undertaken pursuant to 
information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

3.  Once the foregoing development has 
been accomplished to the extent 
possible, and the medical records have 
been associated with the claims file, 
the appellant should be afforded a VA 
examination by a specialist in 
orthopedics.  The claims folder should 
be reviewed by the examiner before the 
examination.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all current 
foot disorders found to be present.  

The examiner should state whether it is 
at least as likely as not that any 
present foot disorder, other than the 
veteran's service-connected fracture of 
the first metatarsal of the right foot, 
had its onset during active service or is 
related to any in-service disease or 
injury, including, but not limited to, 
the issuance and wearing of ill-fitting 
boots.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not any present foot disorder, 
including, but not limited to, bilateral 
clawfoot deformity with hammertoes, was 
either (a) caused by or (b) aggravated by 
the veteran's service-connected fracture 
of the first metatarsal of the right 
foot.

It is requested that the examiner discuss 
the prior medical evidence, including the 
statements from Dr. Moore and the 
December 1999 VA examination, and 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
foot disorders, with complete rationale. 

The examiner also should discuss in 
detail the effect of the symptomatology 
resulting from the service-connected foot 
disorder(s) on the function of the feet 
and the degree of impairment of function 
to the feet. 

The examiner should note the range of 
motion for the feet and should state what 
is considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner(s) is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the feet 
are used repeatedly.  

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's 
service-connected foot disorder(s), and 
any other disorders of the feet shown by 
the medical evidence which are not 
service connected.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the several 
disorders, the examiner should state this 
in the examination report.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include an adequate 
response to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claims.

6.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  

7.  If the benefits sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



